WELLENTECH SERVICES, INC. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that Wellentech Services, Inc. (“Wellentech ”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with Wellentech , employees may be called upon to provide information to assure that Wellentech ’s public reports are complete, fair, and understandable. Wellentech expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to Wellentech ’s public disclosure requirements. Wellentech ’s Finance Department bears a special responsibility for promoting integrity throughout Wellentech , with responsibilities to stakeholders both inside and outside of Wellentech . The Chief Executive Officer (CEO), Chief Financial Officer (CFO), and Finance Department personnel have a special role both to adhere to the principles of integrity and also to ensure that a culture exists throughout Wellentech as a whole that ensures the fair and timely reporting of Wellentech ’s financial results and conditions. Because of this special role, the CEO, CFO, and all members of Wellentech ’s Finance Department are bound by Wellentech ’s Financial Code of Ethics, and by accepting the Financial Code of Ethics, each agrees that they will: -
